department of the treasury internal_revenue_service washington d c jul tep at tax_exempt_and_government_entities_division uil attention legend this is in response to a letter dated date as supplemented by correspondence dated date date date date date and date submitted on your behalf by your authorized representative regarding rulings under sec_72 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request employer m maintains plan x and plan y for the benefit of its employees and employees of its affiliates plan x is a profit-sharing_plan under code sec_401 which includes a cash_or_deferred_arrangement under sec_401 plan x’s most recent favorable determination_letter from the internal_revenue_service is dated date plan x provides for elective_deferrals after-tax contributions and matching_contributions in addition participants may make rollover_contributions to plan x and prior to date plan x permitted qualified voluntary_employee_contributions deductible under code sec_219 qvecs under section of plan x an individual plan account is established on behalf of each participant under which a separate sub-account is maintained for each of the above types of contributions that are made to the plan on a participant's behalf you represent that earnings gains losses distributions and other credits and charges are allocated to each sub-account on a reasonable and consistent basis each participant's account is split into two separate contracts for purposes of applying the basis recovery rules under code sec_72 one contract consists of all after-tax contributions and income allocable thereto separate contract and the other consists of all other_amounts held under the plan the principal contract under section of plan x a participant who retires on or after his retirement date under the plan retired participant may elect to receive a distribution of his account in either a lump sum or installments over a or year period retired participants may also elect to make withdrawals under option sec_2 and of section of plan x retired participants electing a withdrawal under these options may or may not be receiving installment payments pursuant to section of plan x under section of plan x a participant who terminates employment for reasons other than death or retirement on or after his retirement date under the plan may only elect a lump sum distribution or withdrawals under option sec_2 and of section of plan x withdrawals under option sec_1 through of section participants who are current employees of employer m are also eligible for under option of section of plan x a participant who is actively employed by employer m and under the age of may elect to make a regular withdrawal from plan x these withdrawals are made in the following order i the amount of the participant’s after-tax contributions or the value of such contributions if lower as of the date of distribution that were deposited in plan x prior to date except that such amount shall not exceed the participant’s investment_in_the_contract as defined under code sec_72 under plan x as of date ii pro_rata from the participant’s after-tax contributions made on or after date and net_earnings on all after-tax contributions both pre-1987 and post-1986 allocated to the participant’s account iii the amount of the participant's vested matching_contributions plus net_earnings on such amount provided that if the participant has not terminated employment with employer m and any affiliate no amount may be withdrawn under this subparagraph iii which is attributable to matching_contributions made to plan x within months prior to the date of the withdrawal the holding_period effective for withdrawals made after the date the internal_revenue_service issues a favorable determination_letter approving the elimination of the holding_period the holding_period requirement shall not apply iv the amounts attributable to the participant’s rollover_contributions and v the amounts attributable to the participant’s qvecs under option participants who either attain age or terminate employment may make a special withdrawal which is made in the same order as the withdrawals under option except that the subparagraph iv consists of elective_deferrals and net_earnings thereon and subparagraphs iv and v become subparagraphs v and vi respectively retired participants who are receiving installment payments are eligible to make a special withdrawal under option option provides for withdrawals of rollover_contributions and option permits withdrawals of qvecs under option hardship withdrawals of non-qualified matching_contributions and elective_deferrals are allowed provided that the amounts available for withdrawal under option or option whichever is applicable have been previously withdrawn plan x permitted in-service withdrawals of after-tax contributions similar to option e prior to separation_from_service on date a new option will be added to section of plan x which will become effective on or about date option will permit a retired participant to elect to make a direct_rollover of an eligible_rollover_distribution from plan x to plan y retired participants who are receiving installment payments from plan x will be eligible for option only if they elect to receive their entire remaining account balance under plan x the actual amount that will be available for rollover under option is limited to the vested portion of the participant’s entire account balance other than the portion attributable to after-tax contributions distributions under option will be made in the following order i the vested portion of the participant's account balance under the principal contract ii pre-1987 after-tax contributions and iii pro_rata from post-1986 after-tax contributions and earnings on all after-tax contributions based on the above facts and representations you request the following rulings that the sub-account under plan x consisting of after-tax contributions and any income allocable thereto will constitute a separate contract under code sec_72 and plan x’s specification of the sub-accounts from which withdrawals are made under section of plan x will be recognized for purposes of code sec_72 in determining the taxability of these withdrawals regarding ruling_request code sec_402 provides generally that any amount actually distributed to a distributee by an employees’ trust described in sec_401 and exempt from tax under sec_501 is taxable to the distributee in the taxable_year of the distribution under sec_72 -4 code sec_72 provides that employee contributions and the income allocable thereto under a defined_contribution_plan may be treated as a separate contract for purposes of applying sec_72 notice_87_13 1987_1_cb_432 notice provides that in order for a contract to be recognized as a separate contract a plan or plan procedures must either specify the contract from which distributions are to be made or permit participants to do so a distribution will be treated as having been made under the separate contract to the extent that the plan charges the distribution against such contract or the accounts that constitute such contract for plan accounting purposes see q a-14 of notice_87_13 plan x is a defined_contribution_plan that permits employee contributions option sec_1 through in section of plan x specify from which contract principal or separate the withdrawals are made under section of plan x these withdrawals are charged against the sub-accounts of a participant's individual_account that constitute the separate contract as well as the principal contract under the plan accordingly we conclude with respect to ruling_request that the separate contract and principal contract are considered separate contracts under code sec_72 and notice_87_13 for purposes of applying the provisions of sec_72 regarding ruling_request code sec_72 provides rules regarding the taxability of distributions that are amounts received as an annuity under sec_72 and amounts_not_received_as_an_annuity under sec_72 from a plan qualified under sec_401 sec_1_72-1 of the federal_income_tax regulations the regulations generally defines amounts received as an annuity as amounts that are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date any other_amounts to which code sec_72 applies are amounts_not_received_as_an_annuity sec_1_72-2 of the regulations further defines amounts received as an annuity by providing that the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by the use of mortality tables or compound interest computations or both in accordance with the terms of the contract and sound actuarial principles sec_1_72-2 of the regulations provides that notwithstanding the definition of amounts received as an annuity under sec_1_72-2 if amounts are to be received for a definite or determinable time under a contract which provides that the amounts of the periodic_payments may vary in accordance with investment experience cost of living indices or similar fluctuating criteria each such payment received shall be considered to the extent enumerated therein as an amount_received_as_an_annuity if an amount not received as an annuity is received before the annuity_starting_date code sec_72 and sec_72 provide that in the case of a qualified_plan which on date permitted withdrawal of employee contributions before separation_from_service such amount is includible in gross_income only to the extent it when added to amounts previously received under the contract after date that were excludable from gross_income on account of sec_72 exceeds the employee's investment_in_the_contract on date sec_72 imposes a pro-rata basis recovery rule with respect to post-1986 after-tax contributions and the earnings on all after-tax contributions sec_1_72-4 of the regulations generally defines the term annuity_starting_date as the first day of the first period for which an amount is received as an annuity as indicated above it is necessary to determine whether the withdrawals under option sec_1 through of section of plan x meet the definition of amounts received as an annuity under option sec_1 and withdrawals are first treated as being made from the separate contract within the separate contract withdrawals are first made from pre-1987 after-tax contributions and then pro_rata from post-1986 after-tax contributions and the earnings on all after-tax contributions after these amounts are exhausted amounts are treated as withdrawn from specific sub-accounts of the principal contract which is comprised solely of taxable amounts under option sec_3 and only amounts attributable to rollover_contributions and qvecs respectively are permitted to be withdrawn option will permit withdrawals first from the vested portion of the principal contract and then from the separate contract within the separate contract under option withdrawals will then be taken first from pre-1987 after-tax contributions and then pro_rata from post-1986 after-tax contributions and the earnings on all after-tax contributions pursuant to sec_1_72-1 of the regulations the withdrawals that may be made under option sec_1 through are not considered amounts received as an annuity since they are not payable at regular intervals over a period of more than one full year and neither the total_amounts payable nor the total period for which payments are to be made can be determined as of the date they are deemed to begin similarly installments payments received by retired participants under section of plan x are not considered amounts received as an annuity because neither the total_amounts payable nor the total period for which payments are to be made can be determined as of the date they are deemed to begin there can be fluctuations in the account balances of retired participants that are not related to investment experience first a retired participant receiving installment payments may make withdrawals in such amounts as he may desire under option sec_2 and secondly a retired participant receiving installment payments may elect to withdraw his entire remaining account balance in order to make a direct_rollover under option because the installment payments and withdrawals under plan x are not amounts received as an annuity they constitute amounts_not_received_as_an_annuity as for whether the amounts_not_received_as_an_annuity are to be treated under code sec_72 as received before the annuity_starting_date the only distributions available under plan x are installment payments lump sum distributions or withdrawals under option sec_1 through the installment payments and withdrawal amounts under plan x are amounts_not_received_as_an_annuity because these amounts are not received as an annuity there is no annuity provided under plan x and thus these distributions could not be made after an annuity_starting_date these distributions therefore are treated under sec_72 as amounts received before the annuity_starting_date accordingly sec_72 applies to all of the withdrawals under option sec_1 through and installment payments under plan x because plan x provided in- service withdrawals of employee contributions on date sec_72 applies for determining the taxability of installment payments and the withdrawals from the separate contract under option sec_1 and respect to ruling_request that plan x’s specification of the sub-accounts from which withdrawals are made under section of plan x will be recognized for purposes of code sec_72 in determining the taxability of these withdrawals furthermore installment payments received under plan x are also amounts_not_received_as_an_annuity and received before the annuity_starting_date these payments are similarly subject_to sec_72 accordingly we conclude with the above rulings are based on the assumption that plan x is qualified under code sec_401 and that its related trust is tax exempt under sec_501 at all relevant times this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office copies of this letter have been sent to your authorized representatives should you have any concerns regarding this ruling_request please contact sincerely yours aindreu e cuckerman andrew e zuckerman manager employee_plans technical group tax_exempt_and_government_entities_division cc enclosures deleted copy of letter notice
